In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00033-CV




   THE STATE OF TEXAS FOR THE BEST INTEREST
            AND PROTECTION OF H.S.




      On Appeal from the County Court at Law No. 2
                   Hunt County, Texas
                Trial Court No. M-11179




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                ORDER

        H.S. appeals from an April 14, 2016, order authorizing the administration of psychoactive

medication.1 H.S.’s notice of appeal was filed April 15, 2016, the reporter’s record was filed April

22, 2016, and the clerk’s record was filed April 27, 2016. The Texas Health and Safety Code

requires that mental health commitment appeals be given absolute priority over all other cases and

authorizes this Court to adjust the briefing deadlines and docketing timetables to achieve that end.

See TEX. HEALTH & SAFETY CODE ANN. § 574.070(e) (West 2010).

        Due to the accelerated nature of this appeal, we establish the following briefing schedule

for this matter: (1) the appellant’s brief to be received by this Court on or before May 9, 2016,

and (2) the appellee’s brief to be received by this Court on or before May 19, 2016. See TEX.

HEALTH & SAFETY CODE ANN. § 574.070(e). No extensions of time will be granted.

        The parties are further notified that, pursuant to Section 574.070(e) of the Texas Health

and Safety Code, the case will be submitted, without oral argument, to the panel of Chief Justice

Josh R. Morriss, III, Justice Bailey C. Moseley, and Justice Ralph K. Burgess one day after the

appellee’s brief is filed.

        IT IS SO ORDERED.


                                                                      BY THE COURT

Date: April 27, 2016



1
 H.S. appeals from a contemporaneously entered order committing H.S. to a state mental health facility for extended
in-patient mental health services not to exceed twelve months under our cause number 06-16-00019-CV.


                                                        2